DETAILED ACTION
Claims 1-16 dated 07/02/2020 are considered in this office action. Claims 1-8 have been cancelled, hence Claims 9-16 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Koichi (JP 2005348463A) in view of Tanaka et al. (US11250585) and in further view of Howe et al. (US2017/0270650) and herein after will be referred as Koichi, Tanaka and Howe respectively. 

Regarding Claim 9, Koichi teaches a maintenance device control system, which controls a maintenance device to perform maintenance, wherein the maintenance device control system comprises (Para [0002] : “ For example, in the case of the robot (traveling apparatus in piping) described in Patent Document 1, the robot includes two traveling wheels including a plurality of wheel groups provided so as to be able to expand and contract in opposite directions in the piping cross section. It is comprised so that it may drive | work in the state pressed against. In this robot, since the traveling wheels are supported so as to be able to expand and contract, it is possible to cope with a change in the pipe diameter and to get over a step or pass through a branching portion.”) 
and control the maintenance device to perform maintenance on the failure of the photographed object in the estimated position (Para [002] : “ In order to inspect and repair deterioration such as corrosion and cracks in places where humans cannot enter, such as the inside of narrow pipes that are complicatedly branched, until now, remote control robots have been moved to problem areas. . For example, in the case of the robot (traveling apparatus in piping) described in Patent Document 1, the robot includes two traveling wheels including a plurality of wheel groups provided so as to be able to expand and contract in opposite directions in the piping cross section. It is comprised so that it may drive | work in the state pressed against. In this robot, since the traveling wheels are supported so as to be able to expand and contract, it is possible to cope with a change in the pipe diameter and to get over a step or pass through a branching portion.”).

  Tanaka teaches a processor (#110); and a memory(#140) for storing instructions executable by the processor, wherein when executing the instructions, the processor is configured to: 
acquire an image photographed by an unmanned aerial vehicle (Col.24 Line 30-33: Step 301 “First, the information processing device 300 acquires the image that is associated with the information of the imaging position and captured by the hovering camera 100 flying over the periphery of the bridge 1 (step S301).”); 
analyze the image to determine a failure of a photographed object (Col.24 Line 33-38 Step 302 : “When the image associated with the information of the imaging position is acquired in step S301, the information processing device 300 then detects the damaged portion from the image, for example, using an image processing technique such as pattern matching (step S302).”), 
estimate a position of the photographed object for which the failure has been determined (Col.24 Line 41-44 Step 303 : “When the damaged portion is detected from the image in step S302, the information processing device 300 then calculates the absolute position of the damaged portion (step S303).”);

Howe teaches perform machine learning with a former image to increase accuracy of image analysis (Para [0070] : “. The images , or more specifically their feature representations in some chosen feature space ( extracted by the feature extraction 402 ) , can be used to train a classifier . Various classifiers , such as a support vector machine ( SVM ) , decision tree , clustering algorithm or neural network , can be used . The features can be hand - engineered and can include attributes such as size , shape , density , location , texture , color , and the like , or combinations thereof . For example , the features can correspond to the RGB values of the pixels , that is , the input image itself . The features can also be learned by a deep learning framework ( e . g . , a convolutional neural network ) or a discriminative analysis process . In the training stage , the classifier learns to separate the feature descriptions of the damaged samples from those of the undamaged samples”). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koichi to incorporate the teachings of Tanaka and Howe to include drone and machine learning image analysis. Doing so would optimize the process of damage identification.
	

Similarly Claims 15 and 16 are rejected on the similar rational as Claim 9 above is. 

Regarding Claim 10,  Koichi in view of Tanaka and in further view of Howe  teaches the maintenance device control system of claim 9.

 Howe teaches wherein the processor is configured to analyze the image, and in response to determining that a size satisfies a prescribed condition, determine that the photographed object has a failure (Para [0070] : “. The images , or more specifically their feature representations in some chosen feature space ( extracted by the feature extraction 402 ) , can be used to train a classifier . Various classifiers , such as a support vector machine ( SVM ) , decision tree , clustering algorithm or neural network , can be used . The features can be hand - engineered and can include attributes such as size , shape , density , location , texture , color , and the like , or combinations thereof . For example , the features can correspond to the RGB values of the pixels , that is , the input image itself . The features can also be learned by a deep learning framework ( e . g . , a convolutional neural network ) or a discriminative analysis process . In the training stage , the classifier learns to separate the feature descriptions of the damaged samples from those of the undamaged samples”). 
.  

Regarding Claim 11, Koichi in view of Tanaka and in further view of Howe  teaches the maintenance device control system of claim 9.
Howe teaches wherein the processor is configured to analyze the image, and in response to determining that a color satisfies a specified condition, determine the failure of the photographed object (Para [0070] : “. The images , or more specifically their feature representations in some chosen feature space ( extracted by the feature extraction 402 ) , can be used to train a classifier . Various classifiers , such as a support vector machine ( SVM ) , decision tree , clustering algorithm or neural network , can be used . The features can be hand - engineered and can include attributes such as size , shape , density , location , texture , color , and the like , or combinations thereof . For example , the features can correspond to the RGB values of the pixels , that is , the input image itself . The features can also be learned by a deep learning framework ( e . g . , a convolutional neural network ) or a discriminative analysis process . In the training stage , the classifier learns to separate the feature descriptions of the damaged samples from those of the undamaged samples”). 
  

Regarding Claim 12, Koichi in view of Tanaka and in further view of Howe  teaches the maintenance device control system of claim 9, wherein the processor is configured to analyze the image, and in response to determining that a shape satisfies a specified condition, determine the failure of the photographed object (Para [0070] : “. The images , or more specifically their feature representations in some chosen feature space ( extracted by the feature extraction 402 ) , can be used to train a classifier . Various classifiers , such as a support vector machine ( SVM ) , decision tree , clustering algorithm or neural network , can be used . The features can be hand - engineered and can include attributes such as size , shape , density , location , texture , color , and the like , or combinations thereof . For example , the features can correspond to the RGB values of the pixels , that is , the input image itself . The features can also be learned by a deep learning framework ( e . g . , a convolutional neural network ) or a discriminative analysis process . In the training stage , the classifier learns to separate the feature descriptions of the damaged samples from those of the undamaged samples”)..  


Regarding Claim 14, Koichi in view of Tanaka and in further view of Howe  teaches the maintenance device control system of claim 9. 
Koichi in view of Tanaka and Howe teaches monitoring and repairing the damage and hence do it again would be obvious matter to an ordinary person skilled in the art to make sure the damage was repaired and the component is damage free. 

Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koichi, Tanaka and Howe to incorporate the teachings of obvious matter to include flying the drone again to the estimated section of the component. Doing so would make sure that the damage have been repaired and the component is damage free.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Koichi in view of Tanaka and in further view of Howe  and in further view of Kono et al. (US10359778)  and herein after will be referred as Kono respectively. 

Regarding Claim 13, Koichi in view of Tanaka and in further view of Howe  teaches the maintenance device control system of claim 9.
Kono teaches  wherein the processor is configured to estimate the position of the photographed object for which the failure has been determined according to a GPS position, a photographing height, a photographing angle and a photographing direction of the unmanned aerial vehicle (Col.2 Line 20-46 : “a flight position information acquisition unit which is configured to acquire current position information of the unmanned floating machine based on information from the distance measurement unit and information from the inertial measurement unit; and a monitor unit which is configured to display image information from the imaging unit and position information from the flight position information acquisition unit, wherein the flight position information acquisition unit is further configured to execute a horizontal-direction distance measuring step of measuring horizontal distance information between the unmanned floating machine and the inner wall surface of the structure using the distance measurement unit, an attitude angle acquiring step of acquiring an attitude angle of the unmanned floating machine using the inertial measurement unit, a horizontal-direction distance correcting step of correcting the horizontal distance information using the attitude angle acquired in the attitude angle acquiring step, a horizontal-direction distance acquiring step of acquiring distances between the inner wall surface of the structure and the unmanned floating machine in at least two different horizontal directions around the unmanned floating machine based on a yaw angle acquired by the inertial measurement unit, and a horizontal-direction current position information acquiring step of acquiring current position information in a horizontal direction from existing horizontal cross-sectional shape information of the structure.”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koichi, Tanaka and Howe to incorporate the teachings of Kono to include position information of the drone. Doing so would optimize the process of damage identification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668